Exhibit 10.6

NOVARAY MEDICAL, INC.

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is entered into as of July 2, 2009 by
and between NovaRay Medical, Inc., a Delaware corporation (the “Company”), and
VISION CAPITAL ADVANTAGE FUND, L.P (the “Series A Preferred Stockholder”).

R E C I T A L S

A. The Company, through its Board of Directors, has decided to authorize and
issue a new series of stock to be designated Series A-1 Preferred Stock of the
Company (“Series A-1 Preferred Stock”).

B. The Company, through its Board of Directors, has decided to offer the Series
A Preferred Stockholder the right to exchange ten (10) whole shares of Series A
Preferred Stock of the Company (“Series A Preferred Stock”) for one (1) whole
share of Series A-1 Preferred Stock.

C. The rights of the Series A-1 Preferred Stock shall be as set forth in the
Certificate of Designation of the Relative Rights and Preferences of the Series
A-1 Convertible Preferred Stock of the Company.

NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties agree as follows:

A G R E E M E N T

1. Exchange of Series A Preferred Stock for Series A-1 Preferred Stock. Subject
to the terms and conditions hereof, Series A Preferred Stockholder and the
Company hereby exchange all shares of Series A Preferred Stock held by the
Series A Preferred Stockholder as follows: (i) for every ten (10) whole shares
of Series A Preferred Stock, one (1) whole share of Series A-1 Preferred Stock
until less than ten (10) whole shares of Series A Preferred Stock remains and
(ii) such remaining number of whole shares of Series A Preferred Stock (less
than ten (10)) for $2.67 in cash for each remaining share of Series A Preferred
Stock. No fractional shares of Series A-1 Preferred Stock shall be issued. To
the extent any Series A Preferred Stockholder has any rights under the Series A
Convertible Preferred Stock and Warrant Purchase Agreement dated as of
December 27, 2007 with respect to the Series A Preferred Stock, such rights
shall hereafter apply mutatis mutandis with respect to the Series A-1 Preferred
Stock.

2. Representations and Warranties of the Company. The Company represents and
warrants to the Series A Preferred Stockholder that (a) the shares of Series A-1
Preferred Stock have been duly authorized and validly issued and are fully paid
and non-assessable, and (b) this Agreement has been duly authorized, executed
and delivered by the Company, and this Agreement constitutes the valid and
legally binding obligation of the Company.



--------------------------------------------------------------------------------

3. Investment Representations.

3.1 This Agreement is made in reliance upon the Series A Preferred Stockholder’s
representation to the Company, which by acceptance hereof the Series A Preferred
Stockholder hereby confirms, that the shares of Series A-1 Preferred Stock to be
received by the Series A Preferred Stockholder will be acquired for investment
for the own account of the Series A Preferred Stockholder, not as a nominee or
agent, and not with a view to the sale or distribution of any part thereof, and
that the Series A Preferred Stockholder has no present intention of selling,
granting participation in, or otherwise distributing the same, but subject
nevertheless to any requirement of law that the disposition of the property of
the Series A Preferred Stockholder shall at all times be within the control of
the Series A Preferred Stockholder.

3.2 The Series A Preferred Stockholder understands that the Series A-1 Preferred
Stock is not registered under the Securities Act of 1933, as amended (the “1933
Act”), on the basis that the sale provided for in this Agreement and the
issuance of securities hereunder is exempt from registration under the 1933 Act
pursuant to Section 4(2) and 3(a)(9) thereof, and that the Company’s reliance on
such exemption is predicated on the Series A Preferred Stockholder’s
representations set forth herein. The Series A Preferred Stockholder realizes
that the basis for the exemption may not be present if, notwithstanding such
representations, the Series A Preferred Stockholder has in mind merely acquiring
shares of the Series A-1 Preferred Stock for a fixed or determinable period in
the future, or for a market rise, or for sale if the market does not rise. The
Series A Preferred Stockholder does not have any such intention.

3.3 The Series A Preferred Stockholder understands that the Series A-1 Preferred
Stock may not be sold, transferred, or otherwise disposed of without
registration under the 1933 Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Series A-1 Preferred
Stock or an available exemption from registration under the 1933 Act, the Series
A-1 Preferred Stock must be held indefinitely. In particular, the Series A
Preferred Stockholder is aware that the Stock may not be sold pursuant to
Rule 144 (“Rule 144”) or Rule 701 (collectively, the “Rules”) promulgated under
the 1933 Act unless all of the conditions of the applicable Rules are met. Among
the conditions for use of Rule 144 is the availability of current information to
the public about the Company. The Series A Preferred Stockholder represents
that, in the absence of an effective registration statement covering the Series
A-1 Preferred Stock, the Series A Preferred Stockholder will sell, transfer, or
otherwise dispose of the Series A-1 Preferred Stock only in a manner consistent
with the representations set forth herein and then only in accordance with the
provisions of Section 3.4 hereof.

3.4 The Series A Preferred Stockholder agrees that in no event will the Series A
Preferred Stockholder make a transfer or disposition of any of the Series A-1
Preferred Stock (other than pursuant to an effective registration statement
under the 1933 Act), unless and until (i) the Series A Preferred Stockholder
shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
disposition, and (ii) if requested by the Company, at the expense of the Series
A Preferred Stockholder or transferee, the Series A Preferred Stockholder shall
have furnished to the Company either (A) an opinion of counsel, reasonably
satisfactory to the Company, to the effect that such transfer may be made
without registration under the 1933 Act or (B) a “no

 

2



--------------------------------------------------------------------------------

action” letter from the Securities and Exchange Commission to the effect that
the transfer of such securities without registration will not result in a
recommendation by the staff of the Securities and Exchange Commission that
action be taken with respect thereto. The Company will not require such a legal
opinion or “no action” letter in any transaction in compliance with Rule 144.

3.5 The Series A Preferred Stockholder either (A) is an “accredited investor”
within the meaning of Securities and Exchange Commission (“SEC”) Rule 501 of
Regulation D, as presently in effect, or (B) (i) certifies that such Series A
Preferred Stockholder is not a “U.S. person” within the meaning of SEC Rule 902
of Regulation S, as presently in effect, and that such Series A Preferred
Stockholder is not acquiring the Series A-1 Preferred Stock for the account or
benefit of any such U.S. person, (ii) agrees to resell the Series A-1 Preferred
Stock only in accordance with the provisions of such Regulation S, pursuant to
registration under the 1933 Act, or pursuant to an available exemption from
registration and agrees not to engage in hedging transactions with regard to the
Series A-1 Preferred Stock unless in compliance with the 1933 Act, (iii) agrees
that any certificates for any securities issued to such Series A Preferred
Stockholder shall contain a legend to the effect that transfer is prohibited
except in accordance with the provisions of such Regulation S, pursuant to
registration under the 1933 Act or pursuant to an available exemption from
registration and that hedging transactions involving such Series A-1 Preferred
Stock may not be conducted unless in compliance with the 1933 Act, (iv) agrees
that the Company is hereby required to refuse to register any transfer of any
securities issued to such Series A Preferred Stockholder not made in accordance
with the provisions of such Regulation S, pursuant to registration under the
1933 Act, or pursuant to an available exemption from registration.

4. Miscellaneous

4.1 Counterparts Signature; Facsimile Delivery. This Agreement may be executed
in any number of counterparts and delivered by facsimile, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

4.2 Additional Documents. Each party hereto agrees to execute any and all
further documents and writings and to perform such other actions which may be or
become necessary or expedient to effectuate and carry out this Agreement.

4.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

4.4 Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable, in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and the
remaining provisions shall not in any way be affected or impaired thereby.

4.5 Notice. Any notice required to be given under the terms of this Agreement
shall be addressed to the Company in care of its Secretary at the office of the

 

3



--------------------------------------------------------------------------------

Company at 39655 Eureka Drive, Newark, California 94560, and any notice to be
given to Series A Preferred Stockholder shall be addressed to the Series A
Preferred Stockholder at the address given by Series A Preferred Stockholder
beneath the signature to this Agreement, or such other address as either party
to this Agreement may hereafter designate in writing to the other. Any such
notice shall be deemed to have been duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, registered or certified and
deposited (postage or registration or certification fee prepaid) in a post
office or branch post office regularly maintained by the United States.

4.6 Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company. Where the context permits, “Series A
Preferred Stockholder” as used in this Agreement shall include Series A
Preferred Stockholder’s executor, administrator or other legal representative or
the person or persons to whom Series A Preferred Stockholder’s rights pass by
will or the applicable laws of descent and distribution.

4.7 California Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA, AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT
OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION
IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION
BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

NOVARAY MEDICAL, INC.

a Delaware corporation

   

SERIES A PREFERRED STOCKHOLDER:

VISION CAPITAL ADVANTAGE FUND, L.P

By:  

/s/ Marc Whyte

    By:  

/s/ Adam Benowitz

Its:   CEO             Address:  

 

       

 

 

5